Title: From George Washington to Oliver Wolcott, Jr., 24 June 1796
From: Washington, George
To: Wolcott, Oliver Jr.


        
          Private
          Dear Sir
          Mount Vernon 24th June 1796.
        
        If in the opinion of Judges, it is thought best for my India wine to remain undisturbed where it now is, I am content it should remain there. I had, however, directed Mr Kitt (my household Steward) to learn when it would be ready for landing; and to have it brought up, and Stored in my own Cellar; where it would not only have been safe, but would also have remained undisturbed; which may not be the case in a Merchants Cellar which is continually receiving, and disgorging its liquors; and frequently removing one Cask to get at another.
        You will perceive by the copy of a letter which goes from me to Colo. Pickering by the Post of tomorrow from Alexa. that, be

the circumstances of the Mount Vernon as they may—there is strong ground to believe the French mean to continue the practice of siezing our Vessels in their Commerce with Great Britain. It is the Buzz of the Democrats; and the Aurora is, evidently, preparing the Public mind for the event as the natural consequence of the ratification of the British Treaty.
        This measure will merit serious consideration—and close investigation; and I hope it will meet with them accordingly, that the decisions of the Government may be wise, temperate & consistent. With very great esteem & regard I am—Dear Sir Yr affecte
        
          Go: Washington
        
      